DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-22 in application number 16/521,284.  Claims 1-22, entered from the Response received 06/14/22, are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
I.	The rejection of claims 1-22 under 35 U.S.C. 103 in the Action mailed 03/18/22.
	The amendments to independent claims 1 and 12 overcome the prior art rejection of record in the previous Action, and the LOCKE reference has been added to the prior combination of SENGUTTUVAN, in view of O’REGAN, and further in view of LOH, as the basis for the new ground of rejection.
A.	The disclosure of the LOH reference with respect to independent claims 1 and 12. (Response at 6-7).
	Applicant argues that the LOH reference, as pin-cited with excerpts in the prior Action, was cited “without explaining how each claim element” is disclosed.  Examiner disagrees. The emphasized text of the limitation is clearly delineated in bold-type, as it is throughout the action.  The first two cited excerpts of LOH at paragraph 0043 disclose the “transaction center 120” providing “secure content such as payment credentials . . . to the wireless smart card 104,” and the “secure element 340” storing the “applets, user credential, and transaction content,” respectively.  The third cited paragraph, 0063, reads directly on the recited secure identifier: “A secure user access key can be associated with and stored on a wireless smart card 104 for secure access to online services, such as online banking, credit and financial information.”  In view of Applicant’s Remarks, Examiner has provided additional explanation in this section for clarity.
B.	Description of the recited secure identifier in the Specification. (Response at 6-7).
	The limitation recites store in the secure element, a secure identifier for the activated payment token, the secure identifier associated with the second device (Claim 1).  This describes the claimed device, embodied in the Specification as the “payment card device 500,” storing in its secure element, a secure identifier for the activated payment token, where the step of activating invokes a prior limitation, and the secure identifier is associated with the second device.  The second device is embodied by a user device, recited throughout the independent claims as a secondary advice.  The term secure identifier appears once in the Specification:
Among other advantages, the use of a system 100 such as that shown in FIG. 3 enables a user 10 of a transaction device 102 to acquire a card-present token without requiring an SE on the user's device 102 (or payment card device 500); such a token may, optionally, be stored on behalf of the acquiring user 10 in a cloud-based SE 116 such as one operated by or on behalf of an issuing Fl. As noted previously the security of such token may be enhanced by the association, as described herein, of a plurality of secret or otherwise secure identifiers with the token. Such identifiers may, for example, be uniquely associated with the user 10 (whether an individual or entity), a transaction payment account, and the specific device 102 used to acquire the token.
Spec. at 0061.  This paragraph does not explicitly state that the secure identifier is stored in the secure element of the claimed payment card device, and instead describes the use of the secure identifier to enhance the security of the token as stored in “a cloud-based SE 116.”  The use of the system in Fig. 3 is described as enabling a user to obtain a token without the use of a secure element, by instead enhancing the security of the token stored. on the cloud.  Notwithstanding, Examiner sees paragraph 0061 as standing for the fact that the token may be associated with the secure identifier, which in turn, may be uniquely associated with the specific device 102, the secondary device.
	Moreover, Figs. 2-3 do not depict the claimed payment card device 500.   Fig. 1 depicts “the payment card device 500 is used to participate in a purchase transaction at a vendor or merchant point-of-sale (POS) device 114 such an [NFC] enabled device or card reader.”  The payment device is again addressed fully in Fig. 4E and Figs. 5-6, and is described with function and structure.  The independent claims read on the claimed electronic payment device and the recited secondary device.  The Specification does not include any embodiments other than the payment card device 500 that would satisfy the scope of the claims in accordance with the claimed electronic payment device and recited secondary device.
	Thus, with respect to the novelty of the recited secure identifier, the cited paragraph 0074 does not describe the payment card 500 embodiment.  Paragraph 0074 describes the secure element (SE) of the PDA device 102, “SE 116 can provide memory for storing authentication data representing multiple independent identifiers, or credentials . . .”  This PDA device 102 is an embodiment of the recited secondary device.  In other words, paragraph 0074 describes the server pushing the data to the secure element of the secondary device, not the secure element of the payment card device 500.  
	The payment card device 500 is not described as including the same wallet software as the secondary device; the subject matter related to the payment card device receiving tokens and other transaction data, storing tokens in its secure element, and transmitting tokens, appears in relevant part at Figs. 12-13.


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190197517 A1 (hereinafter “SENGUTTUVAN”) in view of US 20160132878 A1 (“O’REGAN”) in further view of US 20090143104 A1 (“LOH”), and in further view of US 20180181958 A1 (“LOCKE”).  Throughout this section, claim limitations are presented in-full and are numbered by decimal; bold-type is used to emphasize disclosure; claim language quoted within body text is italicized.

	Regarding independent claim(s) 1, SENGUTTUVAN discloses:
1	 An electronic payment device comprising: 
FIGS. 3A and 3B are views of an example electronic transaction fob according to an embodiment of the disclosure. FIGS. 3A and 3B illustrate an electronic fob 302. Electronic fob 300 includes a device body 312. The device body 312 includes an input button 316, scrolling buttons 318A and 318B, a display 320, an authentication sensor 322, and an attachment mechanism 326. Additionally, electronic fob 302 may be configured to communicate via short range communications 314 and via intermediate range communications 324.
1.1		a secure element for storing a plurality of applets for emulating a plurality of payment cards, and a plurality of consumable payment tokens, each of the tokens associated with one of a plurality of payment cards and provisioned by a second device;
[0043] [S]ecure element 368 may write electronic tokens for use with payment transactions. For example, secure element 368 may create a new electronic token or write onto an existing stored electronic token details associated with the user, the user payment account, the payment amount, the time of transaction, the merchant or payee identity, the purpose of the transaction (e.g., payment for goods or services rendered), items or other parties associated with the payment, additional agreements (e.g., reward points), or other details of the transaction. Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token).
SENGUTTUVAN at [0043] (disclosing the recited electronic payment device as the fob device with secure element 368 that stores electronic payment tokens, a plurality of . . . payment tokens, associated with payment card accounts, a plurality of payment cards).  SENGUTTUVAN discloses the recited secondary device provisioning “details of the user payment account”:
In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled (e.g., via short or intermediate range communications protocols for short range communications circuitry 374 or intermediate range communications circuitry 384, respectively) to a secondary device (e.g., a smartphone or computer of the user).  Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368. Such details may then be used to conduct transactions without electronic fob 362 directly connecting to servers of payment providers, thereby providing more security because sensitive information has less risk of being intercepted during a communication with a server.
SENGUTTUVAN at [0043] (disclosing the recited second device as authenticating, verifying, or validating the payment account such that the secure element on the fob can use its payment tokens by directly connecting to servers of payment providers) (SENGUTTUVAN does not disclose its secondary device as provisioning tokens to the fob device since the secure element of the fob device writes those tokens itself).
1.2			an input interface that enables a user to select from among the plurality of payment cards;
[0012] FIG. 1 is a block diagram showing a system according to an embodiment of the disclosure. As shown, an account holder or user may have or use an electronic fob 102. The electronic fob 102 has a display and an input device (e.g., an input button or scroll buttons) as well as an authentication sensor (e.g., a biometric sensor such as a fingerprint sensor, a voice sensor, an accelerometer, or other type of sensor). Pursuant to embodiments of the present invention, the user may utilize the electronic fob 102 to conduct a transaction with a merchant or other entity via a point of transaction device 106 through a short range communications protocol. 
1.3			a display interface;
[0026] Display 320 may be configured to display one or more menus, including menus allowing for a user to confirm an identity of a user or select a user from a plurality of users, to confirm a recipient, to select an account or funding source to be used in a transaction (e.g., from a plurality of accounts or funding sources), to select an amount to be provided in a payment, and/or other such selection. Display 320 may be, for example, a LCD, LED, or other type of display.
1.4			a processor in communication with the input interface, the secure element, and the display interface, the processor when executing code, causes the payment device to: 
SENGUTTUVAN at [0034] ("[E]lectronic fob 362 may also include processor 364, memory 366, secure element 368, accelerometer 370, short range communications circuitry 374, and intermediate range communications circuitry 384."); at [0043] ("Processor 364 and memory 366 may be similar to processors and memories described herein. In certain embodiments, secure element 368 may write electronic tokens for use with payment transactions.").
1.4.1			receive a user selection of one of the plurality of payment cards by way of the input interface;
[0045] Other embodiments of electronic fob 362 may enable the user conduct payment transactions through accounts other than the user electronic account (e.g., PayPal® account). For example, electronic fob 362 may store data associated with one or more funding sources, such as credit cards, debit cards, reward points, and the like. The user may, when conducting a payment transaction, select whether to pay with the user electronic payment account or whether to pay with one or more of the stored funding sources.
SENGUTTUVAN at [0045] (disclosing the electronic fob device receiving the user selection on the input interface, the selection for “the user electronic payment account” or “one or more of the stored funding sources.”).
1.4.2			in response to a user selection, display a descriptor of the selected payment card by way of the display interface;
[0033] Electronic fob 332 is a different configuration of an electronic fob than electronic fob 302 shown in FIGS. 3A and 3B. One difference is the positioning of certain components of electronic fob 332. For example, while display 350 and input button 346 are disposed on a front surface of device body 342, scrolling buttons 348A and 348B are disposed on a second surface and a third surface, respectively, that are different from the first surface of device body 342. Scrolling buttons 348A and 348B are on the sides of device body 342 and, thus, a user can use scrolling buttons 348A and 348B by holding device body 342 from the back.
SENGUTTUVAN at [0033] (disclosing “display 350 and input button 346 are disposed on a front surface of device body 342, scrolling buttons 348A and 348B are disposed on a second surface and a third surface, respectively, that are different from the first surface of device body 342.”); at [0054] (disclosing the selection made through an input interface) (“The user may select which of the functions to use through, for example, selections using the scrolling buttons and/or the input buttons”).
1.5			and activate an unconsumed one of the payment tokens associated with the selected payment card, and a particular applet of the plurality of applets for emulating the selected payment card to interact with a point-of-sale terminal, to prepare the payment device for effecting payment using the emulated payment card when the payment device is presented to the point-of-sale terminal, thereby consuming the activated payment token;
[0016] Thus, for example, electronic fob 102 may provide payment or funding source data to merchant device 106 by transmitting an electronic token to short range device 104. Short range device 104 may then provide the token to the merchant device 106. Merchant device 106 may then provide the token or details of the token to transaction management system 108.
[0045] [. . .] For example, electronic fob 362 may store data associated with one or more funding sources, such as credit cards, debit cards, reward points, and the like.
[0053] In block 410, a token with the payment data may be written. A secure element of the electronic fob may write payment data to an existing token or write a new token. The token may then be communicated via the short range communications circuitry of the electronic fob. For example the electronic fob may communicate the token to a merchant device or a secondary device. 
SENGUTTUVAN at [0016] (disclosing the fob providing payment data to the merchant device); at [0053] (disclosing the payment data as written to a token, where the token is communicated by the fob to the merchant device and the token emulates the one or more funding sources); at [0045] (disclosing where the one more funding sources emulated by the token may be a credit card, debit card, or reward points).
1.6		 and store in the secure element, a secure identifier for the activated payment token, the secure identifier associated with the second device;
Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token). In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled . . . to a secondary device (e.g., a smartphone or computer of the user). Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368. Such details may then be used to conduct transactions without electronic fob 362 directly connecting to servers of payment providers, thereby providing more security because sensitive information has less risk of being intercepted during a communication with a server.
SENGUTTUVAN at 0043 (disclosing the secure element storing details of the user payment account as provided by the secondary device such that these “details” can be written into a payment token at the secure element) (“Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368.”).
1.7			and a wireless communication interface configured to receive at least one additional payment token, and thereby replenish the plurality of consumable payment tokens.
[0053] In block 410, a token with the payment data may be written. A secure element of the electronic fob may write payment data to an existing token or write a new token. The token may then be communicated via the short range communications circuitry of the electronic fob. . . . The payment service may then accordingly update the user's account. In certain embodiments, details (e.g., amount remaining) of the user's payment account may be stored on the electronic fob as well. The electronic fob may independently keep track of the user's account information (e.g., amount remaining). The electronic fob may periodically connect to a secondary device and update the user's account information.
1.8			wherein the payment device is bonded to the second device by maintaining an electronic signature for the second device on a whitelist.
SENGUTTUVAN at [0053] (disclosing the electronic fob device, payment device, as “communicatively coupled” or bonded) (“In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled . . . to a secondary device (e.g., a smartphone or computer of the user).
	Consistent with the Specification at paragraph [00110], a consumable token is interpreted as a “one time use payment token.”  An applet is interpreted to be “a package of data and code for a particular payment card” where there is “data and code corresponding to a plurality of payment cards,” such that the plurality of “data and code” packages are the plurality of applets.  Spec. at [00110].
	In view of this claim interpretation, SENGUTTUVAN does not explicitly disclose:
at (1.1) a plurality of applets for emulating . . . consumable [payment tokens] provisioned [by a second device]; 
at (1.5) the plurality of applets; 
further at (1.5, 1.7) consumable [payment tokens], 
at (1.6) a secure identifier [for the activated payment token], the secure identifier associated [with the second device].
at (1.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.
	However, O’REGAN discloses the consumable payment token, namely:
1.1			a secure element for storing a plurality of consumable payment tokens [. . . ];
[0026] Further features provide for the integrated circuit to be a secure crypto-processor configured to perform cryptographic functions and translation functions; for the secure crypto-processor to enable end-to-end secure communications between the user input receiving component and the acceptance terminal interface component.
[0052] The integrated circuit (115) may include a number of integrated circuits and in some embodiments may embody a secure element. . . . In some embodiments, the integrated circuit (115) may be a hardware security module comprising a public processor and a secure processor.
[0085] In any event, in a next step (1010), the payment credentials (being obtained from a token, being single-use payment credentials, or being payment credentials stored in the payment card) are communicated from the integrated circuit to the card acceptance terminal (402) via the acceptance terminal interface component.
1.5			and activate an unconsumed one of the payment tokens associated with the selected payment card [. . .] to prepare the payment device for effecting payment using the emulated payment card when the payment device is presented to the point-of-sale terminal, thereby consuming the activated payment token;
[0056] For example, the user may receive a payment token on his or her mobile device (212). The payment token may be received from a mobile money service provider to which the user (204) subscribes or alternatively it may be transmitted to the user (204) by a friend of the user (204) as a form of remittance. In any event, having received the token and wishing to redeem it, the user (204) may enter the token into a user input receiving component of the payment card (200). The payment card (200) may be configured to format the token into payment credentials being in accordance with, for example, EMV standards such that they may be communicated from the payment card (200) to the card acceptance terminal (202) without the card acceptance terminal (202) having to be modified.
[0085] In a final step (1012), the payment card acceptance terminal (402) receives the payment credentials from the payment card (400). The card acceptance terminal (402) may then be operable to communicate the payment credentials to a payment processing network so as to complete and/or further process the transaction.
1.7			and a wireless communication interface configured to receive at least one additional payment token, and thereby replenish the plurality of consumable payment tokens.
O’REGAN at [0047] (disclosing receiving by the wireless interface); at [0056-57] (disclosing receiving payment tokens at the device).
	O’REGAN discloses the use of consumable and consumed one-time tokens, and like SENGUTTUVAN and the present application, a payment is made with a physical transaction card in communication with a separate device or application to store and exchange information for payment tokens.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the fob device with virtual wallet of SENGUTTUVAN, to incorporate the one-time use tokens of O’REGAN, to a predictable result.  This modification will produce a predictable result because the difference between the claimed invention and the fob device of SENGUTTUVAN is the use of a consumable token, and the consumable token in combination with the fob device would perform the same as disclosed separately.
	However, the combination of SENGUTTUVAN in view of O’REGAN does not explicitly disclose:
at (1.1) a plurality of applets for emulating . . . [payment tokens] provisioned [by a second device]; 
at (1.5) the plurality of applets; 
at (1.6) a secure identifier [for the activated payment token], the secure identifier associated [with the second device].
at (1.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.
	LOH discloses these elements:
1.1			a secure element for storing a plurality of applets for emulating a plurality of payment cards, and a plurality of consumable payment tokens, each of the tokens associated with one of a plurality of payment cards and provisioned by a second device;
The secure element 340 stores applets, user credentials, transaction content or other secure information. The applets stored in the secure element 340 can preferably be configured to enable the wireless smart card 300 to perform various functions including coupon, rebate, loyalty programs, transit payment tokens, credit and debit card transactions, eTicketing, access control, etc. The applets are small application programs that enable the payment function and communications with the transaction device 112.
LOH at [0053] (disclosing a plurality of applets for emulating a plurality of payment cards, the applets storing user credentials, including tokens, provisioned by a second device, the second device in LOH embodied as the transaction processing center 120); LOH at 0043 (disclosing the provisioned by a second device) (“The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.”); LOH at [0037] (further describing the secure element) (“The secure element 132 is configured to store applets that are configured to enable the wireless smart card 104 to enable transaction and communication functions. The secure element 132 is also configured to store secure data, such as user credentials, transaction data”);
1.5			and activate an unconsumed one of the payment tokens associated with the selected payment card, and a particular applet of the plurality of applets for emulating the selected payment card to interact with a point-of-sale terminal, to prepare the payment device for effecting payment using the emulated payment card when the payment device is presented to the point-of-sale terminal, thereby consuming the activated payment token;
[0043] [. . .] Through the secure communication channel, the transaction processing center 120 can exchange secure protocols with the wireless smart card 104, and download or modify the applets in the flash memory of the secured secure element in the wireless smart card 104. The transaction processing center 120 can also activate, download or modify other secure content such as payment account credentials, coupons, or monetary credits to the wireless smart card 104 for payment or other transactions. The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.
1.6			 and store in the secure element, a secure identifier for the activated payment token, the secure identifier associated with the second device;
The transaction processing center 120 can also activate, download or modify other secure content such as payment account credentials, coupons, or monetary credits to the wireless smart card 104 for payment or other transactions. The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.
LOH at [0043]; LOH at [0053] (“The secure element 340 stores applets, user credentials, transaction content or other secure information. The applets stored in the secure element 340 can preferably be configured to enable the wireless smart card 300 to perform various functions”).  LOH also discloses a “secure user access key,” secure identifier:
[0063] The wireless smart card 104 can be used for server authentication. A secure user access key can be associated with and stored on a wireless smart card 104 for secure access to online services, such as online banking, credit and financial information. When the user accesses the secure service, the wireless smart card 104 can be queried in a secure manner for dynamic authentication of the user.
LOH at [0063] (disclosing the secure identifier for the activated payment token, the secure identifier associated with the second device as the “secure user access key,” associated with the user and the user device” to authenticate the user and grant secure access to online services).
Claim Interpretation: Examiner interprets the term secure identifier consistent with its description in the Specification:
Among other advantages, the use of a system 100 such as that shown in FIG. 3 enables a user 10 of a transaction device 102 to acquire a card-present token without requiring an SE on the user's device 102 (or payment card device 500); such a token may, optionally, be stored on behalf of the acquiring user 10 in a cloud-based SE 116 such as one operated by or on behalf of an issuing Fl. As noted previously the security of such token may be enhanced by the association, as described herein, of a plurality of secret or otherwise secure identifiers with the token. Such identifiers may, for example, be uniquely associated with the user 10 (whether an individual or entity), a transaction payment account, and the specific device 102 used to acquire the token.
Spec. at 0061 (emphasis added).  This paragraph describes “a plurality of secret or otherwise secure identifiers” to be associated with a card-present token.  In this embodiment the transaction device 102 is not required to have a secure element; the token can be secured in a cloud and the “secure identifiers”—data associated with the user—are associated with the token as a way of enhancing security.  Examiner does not find support in the Specification for any narrower reading of the limitation other than the plain meaning of the claim language: that the claimed payment device stores in its secure element a secure identifier, under the broadest reasonable interpretation of the term.
	LOH discloses a wireless smart card with a plurality of applets stored in the secure element where a particular applet corresponds to a user credential for a particular account such that the particular applet can be activated to perform a transaction between the wireless smart card and a device.  Thus, LOH includes elements common to SENGUTTUVAN, O’REGAN, and the present claims.  Namely, the smart card device having a secure element similar to the fob device; a display; a button, touchpad, keypad, and switches for input.  LOH at Figs. 1, 3.  The smart card device performs payment steps with a point of sale terminal, just as in the present claims.
	Where SENGUTTUVAN discloses the recited device as a fob device; and O’REGAN the consumable, one-time use token; it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, to have the device implement payment by activating a particular applet, as in LOH.  This modification produces a predictable result because the applet can be used in the secure element in the device of SENGUTTUVAN to perform payment with the one-time use tokens of O’REGAN, the same as disclosed by the smart card device of LOH.  Similarly, the payment tokens of SENGUTTUVAN and O’REGAN, can be modified to further include the secure user access key of LOH to a predictable result, because the payment token of SENGUTTUVAN already includes details of the user payment account written into its electronic token.  
	However, the combination of by SENGUTTUVAN in view of O’REGAN  and further in view of LOH does not explicitly disclose:
at (1.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.
	LOCKE discloses this remaining element with respect to a payment card device, analogous to that of SENGUTTUVAN and LOH, which is provisioned by a secondary device:
1.8			wherein the payment device is bonded to the second device by maintaining an electronic signature for the second device on a whitelist.
[0083] An application processor on the dynamic transaction card may also be utilized to generate a unique key, which may include a token, which may be utilized to securely store user validation information, which in turn may be utilized to authenticate the user. As such, sensitive user information does not need to be entered to facilitate the multi-factor authentication and may be obtained through the wireless connection. The unique key may be associated with the user device application user login and may include a single-use transaction key.
LOCKE at [0083] (disclosing the pairing of the dynamic transaction card with the user by maintaining a “unique key” that identifies the user and whitelists the device, such that “sensitive user information does not need to be entered to facilitate the multi-factor authentication.”).  The “unique key” is also disclosed as including a “digital signature”:
[0084] The request facilitate a secure multi-factor authentication may be processed using the systems described in FIGS. 1, 2, 3. Data may be securely transmitted between a user device, a dynamic transaction card, a financial institution, and a merchant. Moreover, a mobile banking application and/or a financial institution application may provide a secure connection and/or security features (e.g., cryptographic keys, protocol, hash algorithm, digital signatures, passwords, checksums, and/or the like) to conduct secure communications with a financial institution and merchant backend and receive updated financial data to transmit, via RFID, BLE, Bluetooth, NFC, and/or the like, to a dynamic transaction card for storage and/or display.
LOCKE at [0084] (disclosing that storing the “unique key” also stores an electronic signature).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand, when viewing the disclosure of LOCKE, that the “unique key” is part of the communication “between a user device, a dynamic transaction card, a financial institution, and a merchant,” and that a “unique key” is cryptographically identified using the listed techniques of “(e.g., cryptographic keys, protocol, hash algorithm, digital signatures, passwords, checksums, and/or the like) to conduct secure communications . . . to a dynamic transaction card for storage and/or display.”  LOCKE at 0084.  Thus, LOCKE discloses a “unique key” as part of a the communication network involving the dynamic transaction card and second device, and a person having ordinary skill in the art before the effective filing date of the claimed invention would understand, would understand that the “unique key” could derive its cryptographic uniqueness from any one of the listed “security features,” including a digital signature.
	LOCKE is analogous art to SENGUTTUVAN, O’REGAN, and LOH, as LOCKE discloses a “dynamic transaction card,” that serves as a “physical token” analogous to the fob device of SENGUTTUVAN, where payment tokens can be stored on the secure element of a device via a pairing with an application with a unique key.  LOCKE is similarly analogous to  LOH disclosing a wireless smart card with a plurality of applets stored in the secure element, and each of SENGUTTUVAN, LOH, and LOCKE utilize a payment token system analogous to that of O’REGAN.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, to have the device implement payment by activating a particular applet, as in LOH, and include the “unique key” for pairing of LOCKE.  This modification yields a predictable result because the payment systems of SENGUTTUVAN, LOH, and LOCKE, each involve an electronic device configured to securely communicate with a secondary, user device, and the unique key can perform the same in combination with that of SENGUTTUVAN, O’REGAN, and LOH, because the use of a digital signature and “communicative coupling,” as in SENGUTTUVAN would implement a known technique, on comparable devices, in comparable payment systems.
	Therefore independent claim 1 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 2, SENGUTTUVAN discloses:
2.1		the wireless communication interface includes a Bluetooth communication interface and the additional payment tokens are received by way of a Bluetooth transmission.
[0013] Pursuant to some embodiments, such a short range communications protocol may be, for example, Near Field Communications (NFC) or Zigbee. Other examples of such communications protocols may include Bluetooth protocols (including Bluetooth Low Energy), infrared communications, as well as various WiFi based protocols. The electronic fob 102 may include hardware for communicating using the short range communications protocol, such as, for NFC communications, a radio frequency identification ("RFID") chip installed therein. More particularly, pursuant to some embodiments, the electronic fob 102 may include a secure element to write or create electronic tokens to be used in transactions.
	SENGUTTUVAN discloses writing and reading electronic tokens via Bluetooth communication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with wireless communication interface here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with communication interface, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 2 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 3, SENGUTTUVAN discloses:
3.1		the at least one wireless communication interface is configured to receive a query regarding the quantity of unconsumed payment tokens.
[0017] Additionally, electronic fob 102 may periodically connect or reconnect to the secondary device to refresh or obtain additional electronic tokens (e.g., electronic fob 102 may connect to the secondary device when electronic tokens are exhausted or are lower than a threshold amount)
	Claim 3 that the wireless communication interface is configured to receive payment tokens by communicating with, querying, the secondary device to refresh or obtain additional tokens.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with wireless communication interface for token refresh here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with communication interface, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 3 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 5, SENGUTTUVAN discloses:
5.1		the input interface includes a push button and a push of the push button causes a next one of the plurality of payment cards to be selected.
[0025] A selection may then be made by pressing input button 316. In certain embodiments, input button 316 may be configured for a plurality of possible uses. Thus, input button 316 may be pressed in a plurality of ways. For example, pressing the top of input button 316 may allow for confirmation of the selection, while pressing the bottom of input button 316 may allow for rejection of the selection. In certain additional embodiments, input button 316 and scrolling buttons 318A and 318B may be combined into a single button. As such, pressing the top or bottom of the input button may allow a user to scroll upward or downward, respectively, while pressing a left side of the input button may allow for a user to confirm a selection and pressing a right side of the input button may allow for a user to reject a selection.
	The disclosure of SENGUTTUVAN as cited at independent claim 1 (at 1.2-1.3) fully discloses the further elements of a push button such that pushing the button allows a user to scroll through a selection of the plurality of payment cards available on the device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with input interface here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with input interface, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 5 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claims 6 and 7, LOH discloses:
6.1		the device has a form factor resembling a payment card.
LOH at Fig. 1 (disclosing a block diagram of a wireless smart card system in accordance with one embodiment of the invention).
7.1		the device has a form factor resembling at least one of a ring or a bracelet.
[0038] The wireless smart card 104 can be packaged into various form factors to suit the look, feel and operation required for the user and such that the wireless smart card 104 is portable. In one embodiment, the wireless smart card 104 is, for example, a key fob, a card (e.g., credit card size), a wrist or watch band, a phone attachment, and the like.
	LOH discloses the device as a wireless smart card, having the form factor of a payment card (claim 6), and as a wrist or watch band (claim 7).  The fact that the claim recites a ring or bracelet does not distinguish itself from the disclosure of LOH to a wrist or watch band because
matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.01(I) (“Aesthetic Design Changes”).  By this rationale, it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention, to modify the fob device of SENGUTTUVAN, with one-time use tokens of O’REGAN, to implement the payment by applet of LOH, and unique key of LOCKE, because the device can have a form factor resembling a payment card or ring or bracelet, and perform the same as disclosed individually, and the recitation to form factor is merely an aesthetic difference.  Therefore claims 6 and 7 are rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 8, LOH discloses: 
	The electronic payment device of claim 1, further comprising
8.1		a rechargeable battery.
[0035] The wireless smart card 104 includes a personal area network (PAN) transceiver 124, a PAN antenna 126, a USB port 127, a near field communication (NFC) and radio frequency identification (RFID) interface 128, a NFC antenna 130, a transponder with a secure element 132, a logic and communication processing control 136, a power management and battery 140 and a manually operable input device 144, e.g. a switch, button or keyboard.
	LOH discloses the wireless smart card as having a power management and battery.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention, to modify the fob device of SENGUTTUVAN, with one-time use tokens of O’REGAN, to implement payment by applet with the wireless smart card, battery, and power management of LOH, with unique key of LOCKE, because each of the fob device, one-time use token, and wireless smart card having battery with applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 8 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 9, LOH discloses: 
9.1		at least the secured element remains operable for effecting said payment when the rechargeable battery is discharged.
[0087] The secure element transponder 1800 is a dual interface integrated circuit (IC) that supports both direct and contactless communications. In this embodiment, the logic controller 136 controls the secure element transponder 1800 and NFC and RFID transceiver 128 to isolate operation such that one or the other (i.e., secure element transponder 1800 or NFC and RFID transceiver 128) is operating at a given time. This allows the coexistence of antennas (e.g., wireless smart card 104 includes both secure element antenna 1804 and NFC antenna 130) or sharing of antenna (e.g., wireless smart card 104 includes NFC antenna 130 or secure element antenna 1804). In the embodiment illustrated in FIG. 18, the secure element transponder 1800 can be also be used in contactless transactions with limited or no power requirements as described above with respect to the NFC and RFID transceiver 128.
	LOH discloses the wireless smart card acting with limited or no power requirement, through the use of the secure element transponder.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the fob device of SENGUTTUVAN ,with one-time use tokens of O’REGAN, to implement payment by applet with the wireless smart card and limited or now power requirement of LOH, and unique key of LOCKE, because each of the fob device, one-time use token, and wireless smart card having limited power requirement with applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 9 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 10, SENGUTTUVAN discloses:
10.1		the descriptor is a subset of numerals in a card number of the selected payment card.
[0026] Display 320 may be configured to display one or more menus, including menus allowing for a user to confirm an identity of a user or select a user from a plurality of users, to confirm a recipient, to select an account or funding source to be used in a transaction (e.g., from a plurality of accounts or funding sources), to select an amount to be provided in a payment, and/or other such selection. Display 320 may be, for example, a LCD, LED, or other type of display.
	SENGUTTUVAN discloses a display screen, configured for the user to read the display and make a selection, and it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that, making a selection based on the display on the screen, would involve the reading of alphanumeric characters.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention, to modify the fob device displaying alphanumeric characters of SENGUTTUVAN here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, with the unique key of LOCKE, to yield the claimed invention because each of the device with display, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 10 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 11, SENGUTTUVAN discloses:
11.1		at least one of the plurality of consumable payment tokens expires after a pre-defined time interval.
[0044] One of more accounts associated with electronic fob 362 may include a plurality of payment limits. According, if the user is not authenticated, electronic fob 362 may be used to conduct payment transactions at a first limit. For example, if the user is not authenticated, electronic fob 362 may conduct transactions at a first individual transaction limit (e.g., $5 or another such lower limit) and electronic fob 362 may only be allowed to conduct transactions of a first total transaction limit (e.g., $25 or another such lower limit) within a time period (e.g., per day). If the user is authenticated, electronic fob 362 may conduct transactions at a second individual transaction limit (e.g., $500 or another such higher limit) and electronic fob 362 may be allowed to conduct transactions of a second total transaction limit (e.g., $2,500 or another such higher limit) within the time period (e.g., per day).
	SENGUTTUVAN discloses a time interval at which payment tokens can be authenticated such that when the defined time period expires, so does the capability of the tokens to be authenticated.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with time-expiring payment tokens here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, with the unique key of LOCKE, to yield the claimed invention because each of the device with time-expiring payment tokens, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 11 is rendered obvious by SENGUTTUVAN in view of O’REGAN and further in view of LOH.

	Regarding independent claim 12, SENGUTTUVAN discloses:
12	 A processor-implemented method of maintaining unconsumed payment tokens at an electronic payment device, the method comprising:
12.1		a secure element for storing a plurality of applets for emulating a plurality of payment cards, and a plurality of consumable payment tokens, each of the tokens associated with one of a plurality of payment cards and provisioned by a second device;
[0043] [S]ecure element 368 may write electronic tokens for use with payment transactions. For example, secure element 368 may create a new electronic token or write onto an existing stored electronic token details associated with the user, the user payment account, the payment amount, the time of transaction, the merchant or payee identity, the purpose of the transaction (e.g., payment for goods or services rendered), items or other parties associated with the payment, additional agreements (e.g., reward points), or other details of the transaction. Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token).
SENGUTTUVAN at [0043] (disclosing the recited electronic payment device as the fob device with secure element 368 that stores electronic payment tokens, a plurality of . . . payment tokens, associated with payment card accounts, a plurality of payment cards).  SENGUTTUVAN discloses the recited secondary device provisioning “details of the user payment account”:
In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled (e.g., via short or intermediate range communications protocols for short range communications circuitry 374 or intermediate range communications circuitry 384, respectively) to a secondary device (e.g., a smartphone or computer of the user).  Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368. Such details may then be used to conduct transactions without electronic fob 362 directly connecting to servers of payment providers, thereby providing more security because sensitive information has less risk of being intercepted during a communication with a server.
SENGUTTUVAN at [0043] (disclosing the recited second device as authenticating, verifying, or validating the payment account such that the secure element on the fob can use its payment tokens by directly connecting to servers of payment providers) (SENGUTTUVAN does not disclose its secondary device as provisioning tokens to the fob device since the secure element of the fob device writes those tokens itself).
12.2			receive a user selection of one of the plurality of payment cards by way of the input interface;
[0045] Other embodiments of electronic fob 362 may enable the user conduct payment transactions through accounts other than the user electronic account (e.g., PayPal® account). For example, electronic fob 362 may store data associated with one or more funding sources, such as credit cards, debit cards, reward points, and the like. The user may, when conducting a payment transaction, select whether to pay with the user electronic payment account or whether to pay with one or more of the stored funding sources.
SENGUTTUVAN at [0045] (disclosing the electronic fob device receiving the user selection on the input interface, the selection for “the user electronic payment account” or “one or more of the stored funding sources.”).
12.2.1			in response to a user selection, activating one of the plurality of payment tokens associated with the selected payment card and a particular applet of the plurality of applets for emulating the selected payment card to interact with a point-of-sale terminal;
[0016] Thus, for example, electronic fob 102 may provide payment or funding source data to merchant device 106 by transmitting an electronic token to short range device 104. Short range device 104 may then provide the token to the merchant device 106. Merchant device 106 may then provide the token or details of the token to transaction management system 108.
[0045] [. . .] For example, electronic fob 362 may store data associated with one or more funding sources, such as credit cards, debit cards, reward points, and the like.
[0053] In block 410, a token with the payment data may be written. A secure element of the electronic fob may write payment data to an existing token or write a new token. The token may then be communicated via the short range communications circuitry of the electronic fob. For example the electronic fob may communicate the token to a merchant device or a secondary device. 
SENGUTTUVAN at [0016] (disclosing the fob providing payment data to the merchant device); at [0053] (disclosing the payment data as written to a token, where the token is communicated by the fob to the merchant device and the token emulates the one or more funding sources); at [0045] (disclosing where the one more funding sources emulated by the token may be a credit card, debit card, or reward points).
12.3			 emulating the selected payment card using the particular applet to effect payment with the activated payment token;
[0053] [. . .] In certain embodiments, the merchant device or the secondary device may then provide the token or data from the token to the user payment account's payment service (e.g., if a user is using a PayPal® service, the merchant device or the payment device may provide the token or token data to PayPal®). The payment service may then accordingly update the user's account. In certain embodiments, details (e.g., amount remaining) of the user's payment account may be stored on the electronic fob as well.
12.4		storing in the secure element, a secure identifier for the activated payment token, the secure identifier associated with the second device;
Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token). In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled . . . to a secondary device (e.g., a smartphone or computer of the user). Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368. Such details may then be used to conduct transactions without electronic fob 362 directly connecting to servers of payment providers, thereby providing more security because sensitive information has less risk of being intercepted during a communication with a server.
SENGUTTUVAN at 0043 (disclosing the secure element storing details of the user payment account as provided by the secondary device such that these “details” can be written into a payment token at the secure element) (“Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368.”).
12.5			updating the secure element to reflect the activated payment token as being consumed;
[0043] [. . .] For example, secure element 368 may create a new electronic token or write onto an existing stored electronic token details associated with the user, the user payment account, the payment amount . . . . Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token).
12.6			receiving a query, by way of a wireless communication interface, regarding the quantity of unconsumed payment tokens associated with each of the plurality of payment cards.
[0017] Additionally, electronic fob 102 may periodically connect or reconnect to the secondary device to refresh or obtain additional electronic tokens (e.g., electronic fob 102 may connect to the secondary device when electronic tokens are exhausted or are lower than a threshold amount)
12.7			receiving at least one additional payment token, by way of a wireless communication interface configured to receive at least one additional payment token, and thereby replenish the plurality of consumable payment tokens.
[0053] In block 410, a token with the payment data may be written. A secure element of the electronic fob may write payment data to an existing token or write a new token. The token may then be communicated via the short range communications circuitry of the electronic fob. . . . The payment service may then accordingly update the user's account. In certain embodiments, details (e.g., amount remaining) of the user's payment account may be stored on the electronic fob as well. The electronic fob may independently keep track of the user's account information (e.g., amount remaining). The electronic fob may periodically connect to a secondary device and update the user's account information.
12.8			wherein the payment device is bonded to the second device by maintaining an electronic signature for the second device on a whitelist.
SENGUTTUVAN at [0053] (disclosing the electronic fob device, payment device, as “communicatively coupled” or bonded) (“In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled . . . to a secondary device (e.g., a smartphone or computer of the user).
	Consistent with the Specification at ¶ [00110], a consumable token is interpreted as a “one time use payment token.”  An applet is interpreted to be “a package of data and code for a particular payment card” where there is “data and code corresponding to a plurality of payment cards,” such that the plurality of “data and code” packages are the plurality of applets.  Spec. at [00110].
	In view of this claim interpretation, SENGUTTUVAN does not explicitly disclose: 
at 12.1 a plurality of applets for emulating . . . consumable [payment tokens] provisioned [by a second device]; 
at 12.2.1 the plurality of applets; 
at 12.3 [emulating the payment card] using the particular applet
at (12.4) a secure identifier [for the activated payment token], the secure identifier associated [with the second device].
further at 12.5-12.7 consumable [payment tokens]
at (12.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.

	However, O’REGAN discloses the consumable payment token, namely:
12.1			a secure element for storing a plurality of consumable payment tokens [. . . ];
[0026] Further features provide for the integrated circuit to be a secure crypto-processor configured to perform cryptographic functions and translation functions; for the secure crypto-processor to enable end-to-end secure communications between the user input receiving component and the acceptance terminal interface component.
[0052] The integrated circuit (115) may include a number of integrated circuits and in some embodiments may embody a secure element. . . . In some embodiments, the integrated circuit (115) may be a hardware security module comprising a public processor and a secure processor.
[0085] In any event, in a next step (1010), the payment credentials (being obtained from a token, being single-use payment credentials, or being payment credentials stored in the payment card) are communicated from the integrated circuit to the card acceptance terminal (402) via the acceptance terminal interface component.
12.5			updating the secure element to reflect the activated payment token as being consumed;
12.6			receiving [. . . ] by way of a wireless communication interface, [. . . ] the quantity of unconsumed payment tokens associated with [. . . ] payment cards.
[0057] In another embodiment, the user (204) may receive single-use payment credentials (for example a primary account number (PAN) permitted for a single use only) on the user's mobile device (212). The user (204) may then input the single-use payment credentials into the payment card (200) using the user input receiving component. The payment card (200) may, in turn, be configured to transmit the single-use payment credentials received at the user input receiving component to the card acceptance terminal (202) for onward transmission to the payment processing network (210).
12.7			and a wireless communication interface configured to receive at least one additional payment token, and thereby replenish the plurality of consumable payment tokens.
	O’REGAN discloses the use of consumable and consumed one-time tokens, and like SENGUTTUVAN and the present application, a payment is made with a physical transaction card in communication with a separate device or application to store and exchange information for payment tokens.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the fob device with virtual wallet of SENGUTTUVAN, to incorporate the one-time use tokens of O’REGAN, to a predictable result.  This modification will produce a predictable result because the difference between the claimed invention and the fob device of SENGUTTUVAN is the use of a consumable token, and the consumable token in combination with the fob device would perform the same as disclosed separately.
	However, the combination of SENGUTTUVAN in view of O’REGAN does not explicitly disclose:
at 12.1 a plurality of applets for emulating . . . [payment tokens] provisioned [by a second device]; 
at 12.2.1 the plurality of applets; 
at 12.3 [emulating the payment card] using the particular applet
at (12.4) a secure identifier [for the activated payment token], the secure identifier associated [with the second device].
at (12.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.
	LOH discloses these elements:
12.1			a secure element for storing a plurality of applets for emulating a plurality of payment cards, and a plurality of consumable payment tokens, each of the tokens associated with one of a plurality of payment cards and provisioned by a second device;
The secure element 340 stores applets, user credentials, transaction content or other secure information. The applets stored in the secure element 340 can preferably be configured to enable the wireless smart card 300 to perform various functions including coupon, rebate, loyalty programs, transit payment tokens, credit and debit card transactions, eTicketing, access control, etc. The applets are small application programs that enable the payment function and communications with the transaction device 112.
LOH at [0053] (disclosing a plurality of applets for emulating a plurality of payment cards, the applets storing user credentials, including tokens, provisioned by a second device, the second device in LOH embodied as the transaction processing center 120); LOH at 0043 (disclosing the provisioned by a second device) (“The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.”); LOH at [0037] (further describing the secure element) (“The secure element 132 is configured to store applets that are configured to enable the wireless smart card 104 to enable transaction and communication functions. The secure element 132 is also configured to store secure data, such as user credentials, transaction data”);
12.2.1			in response to a user selection, activating one of the plurality of payment tokens associated with the selected payment card and a particular applet of the plurality of applets for emulating the selected payment card to interact with a point-of-sale terminal;
12.3			 emulating the selected payment card using the particular applet to effect payment with the activated payment token;
[0043] [. . .] Through the secure communication channel, the transaction processing center 120 can exchange secure protocols with the wireless smart card 104, and download or modify the applets in the flash memory of the secured secure element in the wireless smart card 104. The transaction processing center 120 can also activate, download or modify other secure content such as payment account credentials, coupons, or monetary credits to the wireless smart card 104 for payment or other transactions. The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.
12.4			 and store in the secure element, a secure identifier for the activated payment token, the secure identifier associated with the second device;
The transaction processing center 120 can also activate, download or modify other secure content such as payment account credentials, coupons, or monetary credits to the wireless smart card 104 for payment or other transactions. The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.
LOH at [0043]; LOH at [0053] (“The secure element 340 stores applets, user credentials, transaction content or other secure information. The applets stored in the secure element 340 can preferably be configured to enable the wireless smart card 300 to perform various functions”).  LOH also discloses a “secure user access key,” secure identifier:
[0063] The wireless smart card 104 can be used for server authentication. A secure user access key can be associated with and stored on a wireless smart card 104 for secure access to online services, such as online banking, credit and financial information. When the user accesses the secure service, the wireless smart card 104 can be queried in a secure manner for dynamic authentication of the user.
LOH at [0063] (disclosing the secure identifier for the activated payment token, the secure identifier associated with the second device as the “secure user access key,” associated with the user and the user device” to authenticate the user and grant secure access to online services).
Claim Interpretation: Examiner interprets the term secure identifier consistent with its description in the Specification:
Among other advantages, the use of a system 100 such as that shown in FIG. 3 enables a user 10 of a transaction device 102 to acquire a card-present token without requiring an SE on the user's device 102 (or payment card device 500); such a token may, optionally, be stored on behalf of the acquiring user 10 in a cloud-based SE 116 such as one operated by or on behalf of an issuing Fl. As noted previously the security of such token may be enhanced by the association, as described herein, of a plurality of secret or otherwise secure identifiers with the token. Such identifiers may, for example, be uniquely associated with the user 10 (whether an individual or entity), a transaction payment account, and the specific device 102 used to acquire the token.
Spec. at 0061 (emphasis added).  This paragraph describes “a plurality of secret or otherwise secure identifiers” to be associated with a card-present token.  In this embodiment the transaction device 102 is not required to have a secure element; the token can be secured in a cloud and the “secure identifiers”—data associated with the user—are associated with the token as a way of enhancing security.  Examiner does not find support in the Specification for any narrower reading of the limitation other than the plain meaning of the claim language: that the claimed payment device stores in its secure element a secure identifier, under the broadest reasonable interpretation of the term.
	LOH discloses a wireless smart card with a plurality of applets stored in the secure element where a particular applet corresponds to a user credential for a particular account such that the particular applet can be activated to perform a transaction between the wireless smart card and a device.  Thus, LOH includes elements common to SENGUTTUVAN, O’REGAN, and the present claims.  Namely, the smart card device having a secure element similar to the fob device; a display; a button, touchpad, keypad, and switches for input.  LOH at Figs. 1, 3.  The smart card device performs payment steps with a point of sale terminal, just as in the present claims.
	Where SENGUTTUVAN discloses the recited device as a fob device; and O’REGAN the consumable, one-time use token; it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, to have the device implement payment by activating a particular applet, as in LOH.  This modification produces a predictable result because the applet can be used in the secure element in the device of SENGUTTUVAN to perform payment with the one-time use tokens of O’REGAN, the same as disclosed by the smart card device of LOH.  Similarly, the payment tokens of SENGUTTUVAN and O’REGAN, can be modified to further include the secure user access key of LOH to a predictable result, because the payment token of SENGUTTUVAN already includes details of the user payment account written into its electronic token.  
	However, the combination of by SENGUTTUVAN in view of O’REGAN  and further in view of LOH does not explicitly disclose:
at (12.8) [the payment device] maintaining an electronic signature for the second device on a whitelist.
	LOCKE discloses this remaining element with respect to a payment card device, analogous to that of SENGUTTUVAN and LOH, which is provisioned by a secondary device:
12.8			wherein the payment device is bonded to the second device by maintaining an electronic signature for the second device on a whitelist.
[0083] An application processor on the dynamic transaction card may also be utilized to generate a unique key, which may include a token, which may be utilized to securely store user validation information, which in turn may be utilized to authenticate the user. As such, sensitive user information does not need to be entered to facilitate the multi-factor authentication and may be obtained through the wireless connection. The unique key may be associated with the user device application user login and may include a single-use transaction key.
LOCKE at [0083] (disclosing the pairing of the dynamic transaction card with the user by maintaining a “unique key” that identifies the user and whitelists the device, such that “sensitive user information does not need to be entered to facilitate the multi-factor authentication.”).  The “unique key” is also disclosed as including a “digital signature”:
[0084] The request facilitate a secure multi-factor authentication may be processed using the systems described in FIGS. 1, 2, 3. Data may be securely transmitted between a user device, a dynamic transaction card, a financial institution, and a merchant. Moreover, a mobile banking application and/or a financial institution application may provide a secure connection and/or security features (e.g., cryptographic keys, protocol, hash algorithm, digital signatures, passwords, checksums, and/or the like) to conduct secure communications with a financial institution and merchant backend and receive updated financial data to transmit, via RFID, BLE, Bluetooth, NFC, and/or the like, to a dynamic transaction card for storage and/or display.
LOCKE at [0084] (disclosing that storing the “unique key” also stores an electronic signature).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand, when viewing the disclosure of LOCKE, that the “unique key” is part of the communication “between a user device, a dynamic transaction card, a financial institution, and a merchant,” and that a “unique key” is cryptographically identified using the listed techniques of “(e.g., cryptographic keys, protocol, hash algorithm, digital signatures, passwords, checksums, and/or the like) to conduct secure communications . . . to a dynamic transaction card for storage and/or display.”  LOCKE at 0084.  Thus, LOCKE discloses a “unique key” as part of a the communication network involving the dynamic transaction card and second device, and a person having ordinary skill in the art before the effective filing date of the claimed invention would understand, would understand that the “unique key” could derive its cryptographic uniqueness from any one of the listed “security features,” including a digital signature.
	LOCKE is analogous art to SENGUTTUVAN, O’REGAN, and LOH, as LOCKE discloses a “dynamic transaction card,” that serves as a “physical token” analogous to the fob device of SENGUTTUVAN, where payment tokens can be stored on the secure element of a device via a pairing with an application with a unique key.  LOCKE is similarly analogous to  LOH disclosing a wireless smart card with a plurality of applets stored in the secure element, and each of SENGUTTUVAN, LOH, and LOCKE utilize a payment token system analogous to that of O’REGAN.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, to have the device implement payment by activating a particular applet, as in LOH, and include the “unique key” for pairing of LOCKE.  This modification yields a predictable result because the payment systems of SENGUTTUVAN, LOH, and LOCKE, each involve an electronic device configured to securely communicate with a secondary, user device, and the unique key can perform the same in combination with that of SENGUTTUVAN, O’REGAN, and LOH, because the use of a digital signature and “communicative coupling,” as in SENGUTTUVAN would implement a known technique, on comparable devices, in comparable payment systems.
	Therefore independent claim 12 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 13, LOH discloses: The processor-implemented method of claim 12,
13.1		wherein the second device is a trusted mobile device.
[0039] The mobile communication device 108 is typically a cellular phone . . . The mobile communication device 108 includes a transceiver (not shown) for communicating with the wireless smart card 104 through the PAN transceiver 124 of the wireless smart card 104. In one embodiment, the mobile communication device 108 and wireless smart card communicate via Bluetooth.
[0063] The wireless smart card 104 can be used for server authentication. A secure user access key can be associated with and stored on a wireless smart card 104 for secure access to online services, such as online banking, credit and financial information. When the user accesses the secure service, the wireless smart card 104 can be queried in a secure manner for dynamic authentication of the user.
Claim Interpretation: Examiner finds no lexicographic description in the Specification for the term trusted or trusted mobile device.  Under the broadest reasonable interpretation to a person having ordinary skill in the art before the effective filing date of the claimed invention, a trusted device is a device that a client device expects is not byzantine, hostile, or otherwise can be trusted.  It is not a technical term in its own right, and the term does not necessarily imply authentication.  Therefore no technical meaning is given to the term trusted in and of itself.
	LOH discloses that the smart card device communicates with a mobile communication device and that the smart card device can store a secure user access key to access a server.  While LOH does not explicitly disclose that the smart card device stores a trusted identifier of a mobile device, it would be obvious to a person having ordinary skill in the art that the wireless smart card device stores an identifier of a mobile device because (i) such an identifier would be involved in any authentication via the PAN transceiver of the wireless smart card to the mobile device, and (ii) the smart card device is explicitly disclosed as maintaining a secure user access key for a server for authenticating a user, and (iii) a person having ordinary skill in the art would recognize that each of these above steps would involve the identifier of the mobile device in communication with the smart card device.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the fob device of SENGUTTUVAN with one-time use tokens of O’REGAN to implement payment with the wireless smart card maintaining an identifier of a mobile device for secure access as in LOH, with the unique key of LOCKE, because each of the fob device, one-time use token, and wireless smart card maintaining identifier, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 13 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 14, SENGUTTUVAN discloses:
14.1		rejecting a request to communicate by way of the wireless communication interface from devices other than the trusted mobile device.
[0040] In other situations, the location of electronic fob 362 and the transactions may be tracked and if both indicate a suspicious transaction, the transaction may be rejected and electronic fob 362 may be temporarily or permanently disabled. In another embodiment, the user may be required to provide higher or additional authentications, e.g., not just a PIN, but also a fingerprint.
[0046] Certain cards may be configured to be only associated with electronic fob 362. For such cards, the CVV may be a continuously changing code that varies from token to token. Any transaction device that requires payments with such cards may track which CVVs is next to be used or haven't been used yet. The merchant device may then confirm the received CVV of a payment transaction with the CVV that should next be used or haven't yet been used.
	SENGUTTUVAN discloses rejecting transactions identified as suspicious and, in doing so, rejecting the request to communicate these transactions via the wireless interface for which the fob interacts with “certain cards.”  However, SENGUTTUVAN does not disclose the trusted mobile device, as invoked from claim 13.
	LOH discloses at claim 13 the use of a secure access key stored on the wireless smart card to access online services on a mobile communication device, and SENGUTTUVAN discloses denying communication at the wireless interface based on the CVV code as a secure identifier.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device performing the communication rejection step of SENGUTTUVAN, to incorporate the one-time use tokens of O’REGAN, and reject devices other than the trusted mobile device of LOH, with the unique key of LOCKE, to yield the claimed invention because each of the fob device rejecting communication based on authentication, the one-time use token, and wireless smart card device with secure access key, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 14 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 15, SENGUTTUVAN discloses:
15.1		transmitting NFC signals corresponding to the activated payment token to the point-of-sale terminal.
[0016] Thus, for example, electronic fob 102 may provide payment or funding source data to merchant device 106 by transmitting an electronic token to short range device 104. Short range device 104 may then provide the token to the merchant device 106. Merchant device 106 may then provide the token or details of the token to transaction management system 108.
[0043] In certain embodiments, the user may be authenticated or a user payment account may be verified or validated when electronic fob 362 is communicatively coupled (e.g., via short or intermediate range communications protocols for short range communications circuitry 374 or intermediate range communications circuitry 384, respectively) to a secondary device (e.g., a smartphone or computer of the user). Once authenticated, verified, or validated, details of the user payment account may be provided to electronic fob 362 and stored within secure element 368. Such details may then be used to conduct transactions without electronic fob 362 directly connecting to servers of payment providers, thereby providing more security because sensitive information has less risk of being intercepted during a communication with a server.
[0048] Electronic fob 362 may also be configured to interface with other devices. In one embodiment, electronic fob 362, when placed within a short distance of a secondary device such as a smartphone or tablet (e.g., within 2 feet) may, when a specific action is performed, interface with the other device. For example, when electronic fob 362 is tapped against the secondary device, electronic fob 362 may detect the tap and a processor of electronic fob 362 may detect from short range communications circuitry 374 that electronic fob 362 is positioned next to the secondary device (e.g., from communications between short range communications circuitry of electronic fob 362 and the secondary device). Electronic fob 362 may then, in response to the tap, cause the secondary device to unlock or perform another such action (e.g., load the payment application on the secondary device of a payment provider).
	SENGUTTUVAN discloses receiving the activated payment token via NFC circuity and then performing the payment using the active token stored in the secure element, also using NFC circuity.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device transmitting NFC signals of SENGUTTUVAN here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with NFC transmitter, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 15 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 16, SENGUTTUVAN discloses:
16.1		decrementing a count of unconsumed payment tokens associated with the selected payment card.
[0017] Additionally, electronic fob 102 may periodically connect or reconnect to the secondary device to refresh or obtain additional electronic tokens (e.g., electronic fob 102 may connect to the secondary device when electronic tokens are exhausted or are lower than a threshold amount)
	SENGUTTUVAN discloses the fob maintaining a count of electronic tokens such that when the count drops below a threshold level, the quantity of electronic tokens can be increased.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device decrementing a count of unspent tokens of SENGUTTUVAN here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with count decrement step, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 16 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 17, SENGUTTUVAN discloses:
17.1		storing a plurality of non-payment tokens. 
[0045] Other embodiments of electronic fob 362 may enable the user conduct payment transactions through accounts other than the user electronic account (e.g., PayPal.RTM. account). For example, electronic fob 362 may store data associated with one or more funding sources, such as credit cards, debit cards, reward points, and the like. The user may, when conducting a payment transaction, select whether to pay with the user electronic payment account or whether to pay with one or more of the stored funding sources.
	SENGUTTUVAN discloses storing payment tokens related to a plurality of payment accounts as described above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device storing a plurality of non-payment tokens of SENGUTTUVAN here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with non-payment tokens, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 17 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 18, SENGUTTUVAN discloses:
18.1		the plurality of non- payment tokens include at least one identity token.
[0043] [S]ecure element 368 may write electronic tokens for use with payment transactions. For example, secure element 368 may create a new electronic token or write onto an existing stored electronic token details associated with the user, the user payment account, the payment amount, the time of transaction, the merchant or payee identity, the purpose of the transaction (e.g., payment for goods or services rendered), items or other parties associated with the payment, additional agreements (e.g., reward points), or other details of the transaction. Secure element 368 may store details of the user and/or any user payment accounts associated with electronic fob 362 and such details may be used to conduct payment transactions (e.g., written onto the electronic token).
	SENGUTTUVAN discloses identity tokens, associated with the plurality of payment tokens, as stored in the secure element for conducting payment transactions.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device storing an identity token of SENGUTTUVAN here, to incorporate the one-time use tokens of O’REGAN, and to implement payment by an applet of LOH, to yield the claimed invention because each of the device with identity token, one-time use token, and applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 18 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 19, O’REGAN discloses:
19.1		the plurality of non- payment tokens are stored in a second secure element.
[0052] The integrated circuit (115) may include a number of integrated circuits and in some embodiments may embody a secure element. The integrated circuit (115) may be, for example, a secure crypto-processor configured to perform cryptographic functions and translation functions. In some embodiments, the secure crypto-processor may enable end-to-end secure communications between the user input receiving component and the acceptance terminal interface component. In some embodiments, the integrated circuit (115) may be a hardware security module comprising a public processor and a secure processor
[0070] Further embodiments of the invention provide for the integrated circuit (315) to be a hardware security module (HSM) which uses hardware to encrypt and decrypt data instead of solely performing the encryption/decryption in software, and accordingly provides enhanced protection over software encryption technologies. For example, the HSM might be able to provide secure key management to generate cryptographic keys, sets the capabilities and security limits of keys, implement key backup and recovery, prepare keys for storage and performs key revocation and destruction. In some embodiments, the HSM is implemented as a dual processor device that includes a secure processor with storage and a public processor with storage. The two processors may each comprise one or more secure crypto-processors and may be identical to each other. Alternatively the secure processor may be implemented with one or more secure crypto-processors while the public processor may be implemented with one or more processors. The HSM may also include a physical or logical separation between interfaces that are used to communicate critical security parameters and other interfaces that are used to communicate other data.
[0081-82] The input is received at the user input receiving component of the payment card (400) in a next step (1006). A following step (1007, 1008, 1009) may take on various forms according to various embodiments. In one embodiment (1007), where a payment token is input into the payment card, the token is communicated to the integrated circuit of the payment card (400) and decoded thereat. The decoded information of the token may then be formatted into payment credentials being, for example, track 2 or track 2 equivalent data for communication to the card acceptance terminal (402).
	O’REGAN discloses a payment card with an interface to accept a payment tokens, where the token is communicated to the integrated circuit of the payment system to be decoded into payment credentials.  O’REGAN uses the term “payment token,” as a closed loop token, such as that exchanged on a gift card that can only be accepted at a singular point-of-sale as a payment credential.  O’REGAN describes the integrated circuit of the payment card as containing first and second secure domains; one domain for securely storing tokens and payment credential, and another for performing encryption.  This is a card architecture well known to a person having ordinary skill in the art before the effective filing date of the claimed invention, as part of the smart chip EMV payment system.  
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device of SENGUTTUVAN to utilize, in addition to one-time use tokens, non-payment tokens stored in a second secure element of O’REGAN, to implement payment by applet as in LOH.  This is because each of the fob device, non-payment tokens stored in the second secure element, and wireless smart card with applet, can be used in combination, the same as disclosed individually—where there is sufficient teaching and motivation to combine in view of the architecture of the integrated circuit card of O’REGAN— to a predictable result.  Therefore claim 19 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 21, LOH discloses:
	The processor-implemented method of claim 12, further comprising 
			provisioning the electronic payment device with a further applet for emulating a further payment card in response to a user request. 
[0043] [. . .] Through the secure communication channel, the transaction processing center 120 can exchange secure protocols with the wireless smart card 104, and download or modify the applets in the flash memory of the secured secure element in the wireless smart card 104. The transaction processing center 120 can also activate, download or modify other secure content such as payment account credentials, coupons, or monetary credits to the wireless smart card 104 for payment or other transactions. The transaction processing center 120 can also activate, store or modify the applets, user credentials or other transaction contents via Near Field Communication or RFID between the transaction device 112 (e.g., contactless payment terminal 112a) and the wireless smart card 104.
	LOH discloses the wireless smart card as communicating with the transaction processing center to “activate, download, or modify” account credentials and applets; i.e. the transaction processing center provisions these applets and account credentials to the wireless smart card through NFC or RFID with a terminal.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the fob device of SENGUTTUVAN with one-time use tokens of O’REGAN to implement payment by applets and account credentials provisioned as in LOH, because each of the fob device, one-time use token, and wireless smart card provisioned applets and credentials, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 21 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Regarding claim 22, LOH discloses:
	The processor-implemented method of claim 12, [further comprising]
			presenting a graphical user interface for receiving a user request for a further payment card to be provisioned to the electronic payment device.
[0069] FIG. 6A illustrates one embodiment of provisioning and activation at the wireless smart card 104 and FIG. 6B illustrates one embodiment of provisioning and activation at the host handheld (i.e., mobile communication device 108). As shown in FIG. 6A, the process 600 begins at the wireless smart card device at block 604. The process 600 continues by enabling the NFC and secure element (block 608). . . .  As shown in FIG. 6B, the provisioning process 600 for the handheld mobile communication device begins at block 632. The process 600 continues by the user selecting a new applet for the secure element (block 636). The process 600 continues by negotiating with the transaction processing center (block 640).
	LOH Figs. 1-3 discloses the wireless smart card with a graphic user interface having a display; a button, touchpad, keypad, and switches for input.  LOH further discloses that the user performs a selection of the “new applet” for the secure element on the wireless smart card.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the fob device of SENGUTTUVAN with one-time use tokens of O’REGAN to implement payment by the wireless smart card with user applet selection of LOH, because each of the fob device, one-time use token, and wireless smart card with user selected applet, can be used in combination, the same as disclosed individually, to a predictable result.  Therefore claim 22 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, and further in view of LOCKE.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SENGUTTUVAN in view of O’REGAN, in further view of LOH, in further view of LOCKE, and in further view of U.S. Pre-Grant Publication US 2016/0335529 A1 (hereinafter “MULLEN”).

	Regarding claim 4,  the combination of SENGUTTUVAN in view of O’REGAN and further in view of LOH does not explicitly disclose: the display interface includes an e-ink display.
	However, MULLEN discloses this limitation:
4.1	the display interface includes an e-ink display.
[0025-26] FIG. 1 shows card 100 that includes printed information 111 and 120, displays 112 and 113, and buttons 130-134. Card 100 may be, for example, a payment card such as a credit card, debit card, and/or gift card. . . . A display may be, for example, a flexible electronic ink display. Such a flexible electronic ink display may, for example, utilize power to change displayed information, but may not utilize power to display information after the information is changed.
	MULLEN is analogous art to SENGUTTUVAN, O’REGAN, and LOH, as it discloses a payment card, with encryption software, and a display capable of updating dynamically.  Modifying the display, as disclosed by SENGUTTUVAN in view of O’REGAN and further in view of LOH, to be an e-ink display, requires only the display of the disclosed invention to be further embodied as an e-ink display within the scope of the term display.  The display as disclosed by MULLEN is analogous to that of the prior and the present invention, both as a payment card and as a display that displays payment card information.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, and implementing the payment applet of LOH, to have its display embodied as an electronic ink display to yield the claimed invention.  This modification produces a predictable result because the electronic ink display of MULLEN can be the display of the fob device of SENGUTTUVAN, which utilizes the one-time use tokens of O’REGAN, to perform payment with the applet of a plurality of applets of LOH, such that each of the recited elements performs in combination the same as disclosed individually.  Therefore claim 4 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, in further view of LOCKE, and in further view of MULLEN.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SENGUTTUVAN in view of O’REGAN, in further view of LOH, in further view of LOCKE, and in further view of U.S. Pre-Grant Publication US 2019/0020478 A1 (hereinafter “GIRISH”).

	Regarding claim 20, the combination of SENGUTTUVAN in view of O’REGAN and in view of LOH, in further view of LOCKE, and in further view of GIRISH.
	LOCKE discloses:
	The electronic payment device of claim 1, wherein at least one of the applets is configured to emulate the selected payment card [. . .]
	However, the combination of SENGUTTUVAN in view of O’REGAN and further in view of LOH do not disclose: generating an authorization request cryptogram suitable for the selected payment card.
	LOCKE further discloses:
20.1		generating an authorization request [. . .] suitable for the selected payment card.
[0085] For example, a mobile application may communicate with a backend account provider and/or merchant system via a mobile network or WiFi to pass user/account information to the backend. User account information may be encrypted to facilitate a secure transfer of the information. The transmitted information may include a key or token of encrypted information representing a financial account, the amount of the transaction and/or other information necessary to facilitate the multi-factor authentication. The backend account provider system may verify the user account information, as it may use the user account information to look up the account of the user and determine whether a user should be authenticated, and my also relatedly by utilized to determine whether an associated transaction should be authorized. The account provider system may check the account information against certain parameters to determine, for example, whether the authentication request complies with certain parameters, and/or whether the associated token has expired.
LOCKE at [0085] (disclosing the communication of the encrypted user account information to authorize a transaction request with the backend account provider suitable for the selected payment card).
	However, the combination of SENGUTTUVAN in view of O’REGAN and further in view of LOH do not disclose: generating an authorization request cryptogram suitable for the selected payment card.
	GIRISH explicitly discloses the use of the cryptogram in the authorization request: 
20.1		generating an authorization request cryptogram suitable for the selected payment card.
[0096] FIG. 4 shows a flow diagram of a method 400 of provisioning a token within a secure authentication system according to some embodiments of the invention.
[0112] In step 9, the access control server computer 112A may generate and send an authentication response message to the directory server computer 110. The generated authentication response message may include a verification value for the transaction generated in response to a successful authentication. In some embodiments, the verification value may be a card authentication verification value (“CAW”). This value can be a cryptogram that has any suitable number of characters (e.g., 3-10).
[0044] A “token cryptogram” may include a token authentication verification value (TAVV) associated with a token. A token cryptogram may be a string of numbers, letters, or any other suitable characters, of any suitable length. In some embodiments, a token cryptogram may include encrypted token data associated with a token (e.g., a token domain, a token expiry date, etc.). A token cryptogram may be used to validate the token. For example, a token cryptogram may be used to validate that the token is being used within a token domain and/or by a token expiry date associated with the token.
	GIRISH discloses a payment system (Fig. 4) where a user computing device initiates a transaction and requests a payment token where the “[t]he generated authentication response message may include a verification value that is a cryptogram.”  as described at ¶ [0044].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fob device with virtual wallet of SENGUTTUVAN, incorporating the one-time use tokens of O’REGAN, and implementing the payment applet of LOH, with the “unique key of LOCKE, to use a cryptogram for authentication as in GIRISH.  This modification yields a predictable result because the cryptogram of GIRISH can be used to authenticate the token used to perform payment on the device of SENGUTTUVAN, which utilizes the one-time use tokens of O’REGAN, to perform payment with the applet of a plurality of applets of LOH, and the unique key of LOCKE such that each of the recited elements performs in combination the same as disclosed individually.  Each reference discloses known techniques, such as EMV and tokenized payment systems, with comparable devices, that can be incorporated into one and other, to a predictable result.
	Therefore claim 20 is rendered obvious by SENGUTTUVAN in view of O’REGAN in view of LOH, in further view of LOCKE, and in further view of GIRISH.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KOEPPEL US 20190272541 A1
[0005] In some embodiments, generating the transaction request may include adding geolocation data to the at least one external device identifier. In some embodiments, the transaction request may include a cryptogram, digital signature, cryptographically signed certificate, and/or other encrypted data containing the data describing the transaction to be processed and the at least one external device identifier. In some embodiments, the at least one external device identifier may include data identifying the at least one external device that sent the at least one external device identifier and data identifying at least one additional device external to the at least one external device that has been detected by the at least one external device within communication range of the at least one external device.
SAVOLAINEN US 20170178116 A1 
[0061] The routing data may include an MSISDN (phone) number, a pseudonym, a device identifier (IMEI for example), a secure element identifier (IMSI for example), an email address, an Internet address, a digital communication network address or Bluetooth address of the user device. [0062] The PoS configuration profile may be in the form of, or include, a certificate and may, for example, include one or more of: a cryptographic signature verifying the content of the certificate; banking and/or payment processing data for use by the PoS terminal application in remitting transaction information such as payment details to the payment processing system 80. [0063] The PoS configuration may include information to be used by the PoS terminal application on the user device to determine whether or not a successful cardholder verification is required to conduct the transaction associated to the received payment information."
HEO US 10007873 B2
[6:37-62] ("When user terminal 200 operates as a NFC tag mode, user terminal 200 may recognize multifunction smart card 100 as a NFC tag. That is, user terminal 200 may read NDEF AID from the first memory sector of multifunction smart card 100 and obtain tag content information from predetermined memory sectors associated with the NDEF AID. When the NDEF AID is not stored in the predetermined memory sector (i.e., the first sector), user terminal 200 may initiate a NFC tag applet by selecting an associated application ID. The NFC tag applet may be a program designed and implemented based on Global Platform to be executed from a corresponding application (i.e., processor) of user terminal 200 for enabling user terminal 200 to recognize multifunction smart card 100 as a NFC tag and to obtain the NFC tag content from multifunction smart card 100. Such NFC tag applet may be implemented in multifunction smart card 100 and initiated by selecting an application ID thereof in cooperation with an operating system of multifunction smart card 100. Particularly, the NFC tag applet may be implemented based on NFC forum type 4 tag operation specifications. User terminal 200 might select an application ID associated with the NFC tag applet to invoke the NFC tag applet. The initiated NFC tag applet may obtain an associated NFC tag content stored in predetermined memory sectors in multifunction smart card 100 and provide the obtained NFC tag content to user terminal 200.")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685